         Case 4:20-cv-00173-CLR Document 35 Filed 12/04/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION

SONCERA KIMBERLY BARNEY                      )
AND FRANK M. BARNEY,                         )
                                             )
       Plaintiffs,                           )
                                             )
vs.                                          )           CASE NO: 4:20-CV-00173-RSB-CLR
                                             )
GREGORY T. PETERS, M.D.,                     )
REAL RADIOLOGY, LLC,                         )
JOHN DOES 1-5, AND                           )
JOHN DOE, INC.’S 1-5,                        )
                                             )
       Defendants.                           )

            ORDER GRANTING JOINT CONSENT MOTION TO PROCEED
                     BEFORE THE MAGISTRATE JUDGE

       This matter is before the Court on the parties’ Joint Consent Motion to Proceed Before the

Magistrate Judge. Doc. 24. As all parties have consented, the Court GRANTS the parties’ Motion.

As authorized by 28 U.S.C. § 636(c)(1), the Court hereby DESIGNATES United States

Magistrate Judge Christopher L. Ray to exercise the authority of the District Court in presiding

over this matter. Accordingly, this case is hereby referred to Magistrate Judge Ray for full

resolution through the entry of a final judgment.

       SO ORDERED this 4th day of December, 2020.




                                                        __________________________________
                                                        R. STAN BAKER
                                                        UNITED STATES DISTRICT JUDGE
                                                        SOUTHERN DISTRICT OF GEORGIA




                                                    1
